 1   NICHOLAS A. TRUTANICH
     United States Attorney
 2   DEBORAH LEE STACHEL
     Regional Chief Counsel, Region IX
 3   Social Security Administration
     MICHAEL K. MARRIOTT, CSBN 280890
 4   Special Assistant United States Attorney
            160 Spear Street, Suite 800
 5
            San Francisco, California 94105
            Telephone: (415) 977-8985
 6
            Facsimile: (415) 744-0134
 7          E-Mail: Michael.Marriott@ssa.gov

 8   Attorneys for Defendant

 9

10                               UNITED STATES DISTRICT COURT

11                                       DISTRICT OF NEVADA
                                         LAS VEGAS DIVISION
12

13
     MARIA WOZNIAK,                                  )   Case No: 2:18-cv-02221-APG-VCF
14                                                   )
                    Plaintiff                        )
15                                                   )   STIPULATION FOR EXTENSION OF
            v.                                       )   TIME TO FILE DEFENDANT’S CROSS
16                                                   )   MOTION TO AFFIRM
     NANCY A. BERRYHILL, Acting                      )
17   Commissioner of Social Security,                )   (Second Request)
                                                     )
18                  Defendant.                       )
                                                     )
19

20          Defendant Nancy A. Berryhill, Acting Commissioner of Social Security, hereby requests

21   an extension of time of fourteen days to Wednesday, June 12, 2019, to prepare and file her cross

22   motion to affirm. This is the Commissioner’s first request for an extension.

23          Defendant respectfully requests this extension of time because of a very heavy workload,

24   including ten district court merits briefs due in the next two weeks, as well as a Ninth Circuit

25   responsive brief to complete.

26
                                                     -1-
 1           On May 29, 2019, Plaintiff’s counsel informed Defendant by email that he had no

 2   objection to this extension.

 3

 4                                               Respectfully submitted,

 5
     Date: May 29, 2019                          SCHIFFMAN LAW OFFICE, P.C.
 6
                                         By:     /s/ Anna Schiffman*
 7                                               ANNA SCHIFFMAN
                                                 *authorized by email May 29, 2019
 8
                                                 Attorney for Plaintiff
 9

10
     Date: May 29, 2019                          NICHOLAS A. TRUTANICH
11                                               United States Attorney

12                                       By:     /s/ Michael K. Marriott
                                                 MICHAEL K. MARRIOTT
13                                               Assistant Regional Counsel

14                                               Attorneys for Defendant

15
     Of Counsel
16   Jeffrey Chen
     Assistant Regional Counsel
17   Social Security Administration
18

19

20                                               IT IS SO ORDERED.
21

22             8-2-2019
     DATE:
23                                               HONORABLE CAM FERENBACH
                                                 United States Magistrate Judge
24

25

26
                                                   -2-
 1                                   CERTIFICATE OF SERVICE

 2   I, Michael K. Marriott, hereby certify that I caused a copy of Stipulation for Extension of Time

 3   to File Defendant’s Cross Motion to Affirm to be served, via CM/ECF notification, on:

 4          Anna Schiffman
            Schiffman Law Office, P.C.
 5          4506 N. 12th St.
            Phoenix, AZ 85014
 6

 7   Date: May 29, 2019                           NICHOLAS A. TRUTANICH
                                                  United States Attorney
 8
                                          By:     /s/ Michael K. Marriott
 9
                                                  MICHAEL K. MARRIOTT
10                                                Assistant Regional Counsel

11                                                Attorneys for Defendant

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26
                                                    -3-
